Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madigan, et al., US 2017/0241791 A1.
As per Claim 1, Madigan teaches a method for providing safety messages for vehicles (¶¶ 26-27), the method comprising: 
receiving location data for at least a first vehicle of a plurality of vehicles (¶¶ 51-52); 
map matching the location data for at least the first vehicle to a road segment (¶¶ 60-61); 
identifying a road geometry for the matched road segment (¶¶ 44-45); 
performing a comparison of the road geometry to a predetermined set of templates (¶ 74); identifying a matching template in response to the comparison (¶¶ 75-76); 
receiving slowdown data for the road segment (¶ 60); and 
calculating a score for the road segment based on the matching template and the slowdown data (¶¶ 77-79).
As per Claim 2, Madigan further teaches calculating a score adjustment value for the matching template, wherein the calculated score includes the score adjustment value (¶¶ 77-79).
As per Claim 3, Madigan teaches that the predetermined set of templates includes a predetermined turn, a predetermined slope, or a merge junction (¶ 44).
As per Claim 4, Madigan teaches that when the slowdown data is first slowdown data, the method further comprises: 
identifying an adjacent road segment adjacent to the road segment (¶ 74); and 
receiving second slowdown data for the adjacent road segment (¶ 111).
As per Claim 5, Madigan teaches that the adjacent road segment is an upstream road segment directly upstream of the road segment or a downstream road segment directly downstream of the road segment (¶ 71; “[t]he road segment data or the base map data may be of a route or a group of routes”).
As per Claim 6, Madigan teaches performing a comparison of the second slowdown data to an adjacent threshold; and storing the first slowdown data in association with the road segment in response to the comparison (¶ 74; by comparing with a “risk value”).
As per Claim 8, Madigan further teaches: 
performing a comparison of the slowdown data to a threshold (¶ 74; “correlated to pre-determined risk values”); and 
storing the slowdown data in association with the road segment in response to the comparison (¶ 68).
As per Claim 9, Madigan teaches that the road segment is a first road segment (¶ 57), further comprising: 
selecting a second road segment in response to the comparison (¶ 61); 
identifying a second road geometry for the second road segment (¶¶ 44, 110); 
receiving slowdown data for the second road segment (¶¶ 47, 111); and calculating a score for the second road segment based on the second road geometry and the slowdown data.
As per Claim 10, Madigan teaches that the slowdown data includes historical driving patterns from multiple vehicles (¶ 61).
As per Claim 11, Madigan further teaches providing a warning message to a vehicle according to the score (¶¶ 48, 58).
As per Claim 12, Madigan further teaches generating a navigation command in response to the score or a driving command in response to the score (¶¶ 78-80).
As per Claim 13, Madigan teaches that the slowdown data is associated with a time span or expiration (¶ 73; “time-based”).
As per Claim 14, Madigan teaches an apparatus for providing safety messages for vehicles (¶ 29), the apparatus comprising: 
a location module configured to access location data for at least a first vehicle of a plurality of vehicles (¶ 49); 
a map matching module configured to match the location data for at least the first vehicle to a road segment (¶¶ 60-61); 
a road geometry module configured to perform a comparison of a road geometry for the matched road segment to a predetermined set of templates (¶¶ 43-45) and identify a matching template in response to the comparison (¶¶ 75-76); and 
a slowdown module configured to receive slowdown data for the road segment (¶ 60) and calculate a score for the road segment based on the matching template and the slowdown data (¶¶ 77-79).

As per Claim 16, Madigan teaches that the score adjustment value is determined based on a map matching technique (¶ 62; after comparison to “risk maps”).
As per Claim 17, Madigan teaches that the score adjustment value is determined based on a map matching confidence level (¶¶ 74, 79; based on “similar road segments”).
As per Claim 18, Madigan teaches that the predetermined set of templates includes a road shape or a road feature (¶ 44).
As per Claim 19, Madigan teaches that a warning message, a navigation command, or a driving command is generated based on the score (¶¶ 48, 58).
As per Claim 20, Madigan teaches a non-transitory computer readable medium (¶ 25) including instructions that when executed by a process are configured to perform: 
receiving historical slowdown data for a set of road segments (¶ 46); 
accessing at least one road geometry for the set of road segments (¶ 44); 
performing a comparison of the at least one road geometry to a predetermined set of templates (¶ 74); 
identifying a matching template in response to the comparison (¶¶ 75-76); and
calculating a score for the road segment based on the matching template and the historical slowdown data (¶ 79).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Beaurepaire, et al., US 2018/0107216 A1.
As per Claim 7, Madigan does not expressly teach calculating a ratio between the first slowdown data to the second slowdown data.  Beaurepaire teaches calculating a ratio between the first slowdown data to the second slowdown data (¶¶ 112-114).  It would have been obvious to a person of skill in the art, at the time of the invention, to run the safety messaging system of Madigan with the help of calculation steps as Beaurepaire teaches, in order to help the vehicle reach its destination more quickly and safely.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661